DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

This non-final office action is responsive to Applicants' application filed on 09/02/2020.  Claims 1-48 are presented for examination and are pending for the reasons indicated herein below. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-9, 11-12, 16, 19-20, 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and ΔV > 0 shows circuit enters a failure state, but a “likely failure” value has not been specified, thus, this renders the limitation indefinite.  For the sake of examining each limitation has been interpreted as a normal fail.
Claims 4-6, 10, 13-15, 17-18, 21-22, 24-27 depend directly or indirectly from a rejected claim and are, therefore, rejected to for the reasons set above.


Claims 28-29, 33-34, 36, 39-40, 43 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claims use the term “likely” and thus, renders the limitation indefinite since the claim does not positively recite the limitation. E.g., Fig 14 of applicant’s invention the NO branch of ΔV > 0 shows circuit enters a failure state, but a “likely failure” value has not been specified, thus, this renders the limitation indefinite.  For the sake of examining each limitation has been interpreted as a normal fail.  
Claims 30-32, 35, 37-38, 41-42, 44-48 depend directly or indirectly from a rejected claim and are, therefore, rejected to for the reasons set above.



Claims 21 and 41 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.   The claims use the terms “exceedingly high voltages” and thus, renders the limitation indefinite since the claim does not positively recite the limitation.  For the sake of examining each limitation has been interpreted in clearly expressed manner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11, 24-28, 42, 44, 46-48 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kennedy et al. (20160294179)

Regarding claim 1. Kennedy teaches a solid-state circuit breaker (SSCB) [fig 8], comprising: 
line-in and line-out terminals [see line-IN/OUT terminal]; 
a power semiconductor device [806] configured between the line-in and line-out terminals; 
a sense and drive circuit [816] configured to monitor a current [see 808] flowing through the power semiconductor device and switch the power semiconductor device OFF upon detecting a short circuit or over overload of unacceptably long duration [¶53]; 
and a microcontroller unit (MCU) [802] configured to monitor the operability of the power semiconductor device during normal operating conditions when the power semiconductor device is ON [¶61, see also 808 supplies Isense to 802], 
and upon determining that the power semiconductor device has failed or has likely failed, generate an alert [i.e. Disconnect Pulse alerts of 806 fail, see ¶67] indicating that the power semiconductor device has failed or has likely failed.  

[814] configured to alert a person when the power semiconductor device has failed or likely failed [¶69, “e.g., trip-setting parameters for the PDs 410, historical and/or heuristically-derived time-current information and characteristics of the PDs 414, the electrical distribution system in which the PDs 414 of the system 400 are deployed, etc.”].   

Regarding claim 24. Kennedy teaches the SSCB of Claim 1, wherein the MCU is further configured to generate and provide operational status and diagnostic information concerning the SSCB [¶69, information about SSCB is shown in display].  

Regarding claim 25. Kennedy teaches the SSCB of Claim 24, wherein the MCU is configured to generate and provide the operational status and diagnostic information automatically and, alternatively, on-demand or according to a predetermined schedule [¶69, information about SSCB is shown in display].  

Regarding claim 26. Kennedy teaches the SSCB of Claim 24, further comprising a communications and control (comm/control) bus connector configured to connect to a comm/control bus [414], over which 55Attorney Docket No.: 142-033US the MCU can transmit the operational status and diagnostic information to a local or remotely located computer [¶68].  

Regarding claim 27. Kennedy teaches the SSCB of Claim 24, wherein the SSCB further comprises an electronic display [814] configured to display the operational status and diagnostic information.

Regarding claim 28. Kennedy teaches a solid-state circuit breaker (SSCB) [fig 8], comprising: 
line-in and line-out terminals [see line in/out terminals]; 
a power semiconductor device [806] configured between the line-in and line-out terminals; 
an air gap disconnect unit [818] connected in series with the power semiconductor device, between the line-in and line-out terminals; 
and a microcontroller unit (MCU) [802] configured to monitor the operability of the power semiconductor device during normal operating conditions [i.e. when 806 is ON], when the power semiconductor device is ON [¶61, see also 808 supplies Isense to 802], and, upon determining that the power semiconductor device has failed or has likely failed, trigger the air gap disconnect unit to form an air gap between the line-in and line-out terminals [i.e. Disconnect Pulse alerts of 806 fail, see ¶67].

Regarding claim 42. Kennedy teaches the SSCB of Claim 28, further comprising a RELEASE button [1204, ¶65] in mechanical communication with the air gap disconnect unit, which when pressed by a person [implicit by being a button] manually disengages the air gap disconnect unit to form the air gap between the line-in and line-out terminals [¶65].  

Regarding claim 44. Kennedy teaches the SSCB of Claim 28, further comprising an electronic display [814] configured to display information concerning the viability and operational status of the SSCB, including the air-gap disconnect unit and the power semiconductor device [¶67].  

Regarding claim 46. Kennedy teaches the SSCB of Claim 28, wherein the MCU is further configured to provide operational status and diagnostic information concerning the SSCB [¶53, 808 can be use for 802 to determine status of 806].  
	
Regarding claim 47. Kennedy teaches the SSCB of Claim 46, wherein the MCU is configured to generate and provide the operational status and diagnostic information [¶53, it is understood MCU collects data from 808 in real time].  

Regarding claim 48. Kennedy teaches the SSCB of Claim 46, further comprising a communications and control (comm/control) [414] bus connector configured to connect to a comm/control bus, over which the MCU can transmit the operational status and diagnostic information to a local or remotely located computer [¶68].


Allowable Subject Matter
Claims 2-10, 12-23, 29-41, 43, 45 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839